Title: To James Madison from James Monroe, 13 June 1795
From: Monroe, James
To: Madison, James


Dear ⟨Sir⟩Paris June 13. 1795.
I was sometime since favd. with yours of the 11. of March being the second since I left America. You were I presume soon after the date of that in possession of several from me, of two more especially which opened fully the state of things here under the impression of Mr. Jay’s treaty, and which state has not been essentially varied since: for as all communication upon the subject of that treaty has to this moment been with: held from me, it was impossible I shod. alter the impression that was at first made by the reports concerning it. In the interim therefore the opinion of this government is suspended in regard to us. The chagrin however wh. applied in the first instance to the author of the treaty only, upon acct. of the distrust which was shewn of this government in withholding its contents even from me, has by the continuation of the system, been extended in a great measure to the Executive itself. It is considered here even by the reps. of the neutral powers as marking a particular harmony with Engld. and wh. ought to excite uneasiness. You will therefore readily conceive how well disposed the minds of all are to criticise upon that transaction whenever it transpires: and you will likewise be enabled to form a just estimate of the pain & distress of my situation here, & which promises to be encreased in case that transaction is not approved.
As soon as the treaty was signed in Engld. Mr. Jay wrote me it was signed observing that it contained an article which stipulated our other engagments shod. not be affected by it: and some time after this he wrote me that he intended to communicate to me in confidence the principal heads of the treaty for my use as a publick minister. Upon this, as I found we were losing ground in consequence of that event I sent to him for it, stating my promise to the govt. to shew to it whatever he sent me: hoping that in case it contd. any thing improper he wod. not send it. Upon this application he was greatly wounded upon the score of national dignity &ca, said we were an independant people &ca, and sent nothing, but wod. write the executive & take its orders, it being obvious that before he cod. receive which, he wod. embark for America, as it really happened. After this again he sent Colo. Trunbull here (the Colo. having in truth some private business also in Germany) to offer a verbal communication of the contents of the treaty upon condition I wod. not disclose it. As I had promisd the committee to communicate what I shod. receive upon the subject & when I shod. receive it, and which promise was made after my first letter from Mr. Jay & which stated that he cod. not communicate it, and of course in the expectation that I shod. hear nothing on the subject till I heard from America, it followed that I cod. not accept it upon the terms offered by Col. Trunbull. His mission here however excited the displeasure of this government & encreased my embarrassment, for it was suspected that he came upon some business of the Englh. admn. (as was published in the Englh. papers), and was calculated to create a belief that thro him I was possess’d, if I had not been before, of the contents of Mr. Jay’s treaty: so that I was plac’d in a dilemma of not only not being able to remove the doubts of the govt. as to the contents of this treaty, but likewise of defending my own character from the suspicion of having been acquainted with the negotiation from the beginning & of being of course in great political harmony with Mr. Jay. As I had always fortified myself agnst this very unjust suspicion by frank communications, so I deemed it equally necessary in this instance, & in consequence exposed to the Committee the proposition of Mr Jay thro’ Mr. Trunbull & my refusal to accept it. By this line of conduct together with the concurrent report of all Frenchmen who now are or have been in America, I believe I am free in the estimation of the govt. from unjust suspicions: and I likewise believe I shall be free from them let the issue in America (now depending) be what it may. Whether I shall have any weight in case the thing is approvd & is improper, upon the sentiment & measure of the govt. here is doubtful.
I find by Mr. Randolph’s letter that mine of the 18th. of Decr. has reached him: I hope you remd. in Phila. till the 8th of this month & was possess’d of the other letter alluded to above explaining more fully the impression of this govt. towards us, for certainly yr. council in that interesting business wod. be of great use to our country, and especially as you would be confided in by many from the Eastward. I will possess you by some safe hand of the correspondence with & respecting mr. Jay. I will now send you a letter from Mr. Short shewing that if we stood well here we have every thing under our controul with respect to Spn. as we certainly had with respect to Engld. had it not been thrown away as I fear it has been. This letter is an important document, and ov⟨er⟩sets all the reasoning of those who a⟨re⟩ opposed to the necessity of harmony here to give effect to our negotiations elsewhere.
The movments of the 12. of Germinal & 1st. of Prarial have terminated favorably to the objects of the revolution by strengthening the hands of govt. & promising some change in the constitution of 1793. upon our principle, a division of the legislature into two branches, &ca which it is expected will be reported by the Committee of 11. who now have that subject under consideration.
I beg of you in particular to shew my communications always to Mr. Jefferson, who I suspect declines intentionally a correspondence from a desire to enjoy free from interruption the comforts of private life: and likewise to Mr. Jones & with respect to others I leave you to Act as you please. We are well & desire to be affecy remembered to Mrs. M. yr. father & his family.
The derangmt. of Holland by the conquest puts it out of V Stophorts power to advance me money tho’ I am convinc’d a loan may be obtaine⟨d⟩ to purchase land if any bargain offers & of wh you will advise me. Sincerely I am yr. friend & sert
Jas. Monroe
A treaty with Holland is made whereby those states are independant, paying 100.000.000. of florins for the expences of the war &ca.
